Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 1 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 2 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 3 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 4 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 5 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 6 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 7 of 8
Case 19-80578   Doc 61   Filed 06/27/19 Entered 06/27/19 16:46:24   Desc Main
                           Document     Page 8 of 8
